Appeal by the defendant from an amended judgment of the County Court, Orange County (DeRosa, J.), rendered August 4, 1999, revoking a sentence of probation previously imposed by the same court, upon a finding that she had violated a condition thereof, and imposing sentence upon her previous convictions of aggravated unlicensed operation of a motor vehicle in the first degree and operating a motor vehicle while under the influence of alcohol as a misdemeanor, upon her plea of guilty, and imposing sentence.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which *337could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.